Citation Nr: 1417343	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  07-05 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an increased rating for atopic eczema, evaluated as noncompensable prior to January 22, 2009, and 30 percent thereafter.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

The Veteran and D.R.


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which denied an increased (compensable) rating for a skin disability.

The Veteran and D.R., testified at a Board hearing before the undersigned in June 2008; a transcript of the hearing is of record.

In August 2008, the Board remanded this matter.

In a May 2009 rating decision, the agency of original jurisdiction (AOJ) increased the rating for the Veteran's skin disability to 30 percent, effective January 22, 2009.

This matter was before the Board again in December 2010, September 2012 and May 2013 when it was remanded for further development, to specifically include a VA examination and opinion.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).



FINDING OF FACT

The Veteran's skin disability is manifested by dry eczematous dermatitis and xerosis covering 5 percent of the exposed area and 30 to 40 percent of the entire body without the need for systemic therapy.



CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, but no higher, for atopic eczema have been met throughout the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.118, Diagnostic Code 7806 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

For increased-rating claims, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment."  Vazquez-Flores v. Peake, 24 Vet.App. 94, 102-03 (2010) (Vazquez-Flores v. Peake II) (citing Vazquez-Flores v. Peake, 580 F.3d 1270, 1279-80 (Fed.Cir.2009) and Vazquez-Flores v. Peake, 22 Vet.App. 37, 43 (2008)).

In the instant case, the Veteran received notification prior to the unfavorable agency decision in letters dated in May 2003, May 2004 and November 2008.  He was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information he needed to provide, and what information and evidence VA would attempt to obtain.  VA also informed him of the necessity of providing evidence demonstrating a worsening or increase in severity of the respective disability and was advised that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to appellate consideration.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran has been afforded four VA examinations in conjunction with his appeal.  Ultimately examinations were obtained that included the findings needed to rate the disability.  There is no evidence of a change in the disability since the last examination.  

As noted above, the instant claim was previously remanded by the Board in August 2008 in order to provide the Veteran another VA examination and to obtain outstanding VA treatment records.  The Veteran was provided a VA examination in January 2009, which is adequate for the purposes of the instant case.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The RO also obtained outstanding VA treatment records.  The claim was then readjudicated by the RO in May 2009.

The matter was remanded by the Board again in December 2010 for a VA examination after the Veteran indicated that the skin condition had worsened.  Subsequently, the Veteran was afforded an additional VA examination in January 2011, which is adequate for the purposes of the instant case.  Id.

Additionally, in September 2012, the Board remanded the matter to obtain a VA opinion as to the total body and exposed body areas affected by the Veteran's atopic eczema in June 2003 and August 2008.  An addendum opinion was obtained in October 2012.  The matter was returned to the Board in May 2013 at which time it was determined that the October 2012 addendum opinion was inadequate.  The matter was again remanded for compliance with the September 2012 remand instructions.  Subsequent to the May 2013 remand, a VA opinion was obtained in May 2013 and August 2013.  

In the August 2013 opinion, the physician determined that it would be mere speculation to assume a percentage of the body estimate for atopic eczema/dermatitis in June 2003 and August 2008.  She provided reasons for her conclusion and indicated her inability was based on the lack of evidence regarding the Veteran's skin disability at that time.  Her explanation is; therefore adequate.  Jones v. Shinseki, 23 Vet App 382 (2010).  

Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Also, in Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the United States Court of Appeals for Veterans Claims held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the June 2008 hearing, the undersigned Veterans Law Judge did not specifically discuss the criteria necessary to establish a higher rating for the service-connected skin disability.  However, there was questioning designed to elicit information as to whether the disability had worsened.  Such testimony was elicited and this led to the remand for new examination and an increased rating.  The undersigned also attempted to identify any other pertinent evidence that may have been overlooked.  Accordingly, the Bryant duties were met.

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance that would be reasonably likely to assist him in substantiating the claim.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See generally, 38 C.F.R. 4.1.  Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. 

Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different rating for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b).   

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The Veteran's atopic eczema is currently rated under 38 C.F.R. § 4.118, Diagnostic Codes 7806.  Although the RO hyphenated the diagnostic codes indicating an analogous rating, this was not necessary because Diagnostic Code 7806 encompasses eczema.  Cf. 38 C.F.R. § 4.27 (2013).  

Under Diagnostic Code 7806, a noncompensable rating is warranted if less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12- month period.  

A 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  

A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  

A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7806.

Analysis

In June 2003, the Veteran had a VA examination to assess the severity of his skin disability.  At the time of the examination, the Veteran reported that his dermatitis is "off and on" and that he has severe itching, specifically affecting his thighs and back.  The condition is aggravated by driving and lying on his back in bed.  On physical examination, the examiner noted that the skin was within normal limits except for dryness of the lower extremities.  The examiner diagnosed atopic dermatitis and determined that it was treated and under control.  He also diagnosed xerois of the skin on the Veteran's legs and onychomycosis.  However, the percentage of total body or exposed areas was not reported.

VA treatment records dated from June to December 2004 indicate that the Veteran's skin was intact.  

The Veteran was afforded a VA examination in May 2004.  He reported that moisturizing cream and a cleansing soap bar had improved his condition.  Physical examination revealed no active signs of dermatitis.  

VA treatment records dated in September 2005 note that the skin was warm and dry with no rashes, lesions or ulcers.

VA treatment records dated in May 2008 note that the Veteran presented with itching and a slightly hypopigmented rash on his face, cheek and chin.  It was noted that it was the same facial rash at his December 2007 visit.  In a follow up visit in August 2008, he was diagnosed as having seborrheic dermatitis.  The physician noted that he had scaly erythematous areas affecting his eyebrows and melonasal folds.  The percentage of total body or exposed body areas affected by the skin condition was again not reported.

The Veteran testified at the Board hearing that his face, head, shoulders and feet were affected by breakouts.  He stated that he would have a breakout episode every three to four weeks that was generally not triggered by anything.

In January 2009, the Veteran was afforded a VA examination.  At the time of the examination, the skin showed evidence of some minimal dryness of the exposed parts of the body, over the trunk and extremities.  There was a dry eczematous dermatitis which appeared chronic in nature.  The groin area was clear and there was marked evidence of scales on his feet.  The examiner noted that 5 percent of exposed surfaces and 30 percent of total body area was affected by the skin disability.

The Veteran was afforded an additional VA examination in January 2011.  At the time of the examination, the Veteran described the condition as an itchy, red, flaky rash that occurs on the scalp and body.  

The examiner noted that the skin disability was being treated with topical steroids which had been used longer than 6 weeks in the past 12 months.  The examiner noted that less than 5 percent of the exposed area and between 20 percent and 40 percent of the total body area was affected by the Veteran's skin disability.

In October 2012, an addendum opinion was obtained.  The physician noted a history of xerosis as a symptom related to the Veteran's service-connected skin disability.  However, he did not provide an opinion as to the total body and exposed body areas affected in June 2003 and August 2008.  The matter was again remanded in May 2013 for compliance with the Board's September 2013 remand directives.  

In May 2013, a VA opinion was obtained.  The physician determined that with regards to seborrhea dermatitis, 5 percent of exposed area and less than 5 percent of the total body was affected.  With regards to eczema, the physician determined that there was 5 percent of exposed and 20 to 40 percent of total body area affected.  In reaching this decision, the physician concurred with the physician who provided the October 2012 addendum opinion.  This opinion is inadequate, because, similar to the October 2012 opinion, the physician did not provide an opinion as to the total body and exposed areas affected in June 2003 and August 2008.

An additional VA opinion was obtained in August 2013.  The physician stated that it would be mere speculation to assume a percentage of the body estimate for atopic eczema/dermatitis without the examiners measurements written in early 2002 through 2006 examinations.  The physician noted that the examinations and clinical notes over the 2002 to 2003 and 2006 timeframes did not include descriptive regional locations of skin abnormalities, estimates of the total body percentage and percentage of exposed skin in regions.  Furthermore, the reference to objective findings included normal skin except for xerosis of the lower extremities in 2002.

Based on the foregoing evidence, the Board finds that a 30 percent rating is warranted throughout the period of appeal.  In this regard, the evidence indicates that the Veteran's skin disability resulted in rashes on his face, shoulders and feet which consisted of itchy and flaky skin.  The January 2009 VA examination noted that there was 5 percent of exposed surface area and 30 percent of body surface area exposed to the skin disability.  Additionally, the most recent VA examination noted that between 20 percent and 40 percent of the total body area is affected by the skin disability.

The Board acknowledges that there is no indication of the percentages of areas affected by the skin disability prior to the January 2009 VA examination.  The Board cannot use the absence of such findings as a basis to deny a 30 percent rating prior to that dated.  Buczynski v. Shinseki, 24 Vet. App. 221, 224-7 (2011).   The only reported findings show that the Veteran met the criteria for a 30 percent rating.  Hence, a 30 percent rating is warranted for atopic eczema throughout the entire appeal period.  

The Board has not set a specific effective date for the 30 percent rating so as to permit the RO to initially adjudicate that question and not prejudice the Veteran's ability to offier argument and evidence.  The Board does note; however, that the Veteran's claim has been recognized as arising from private medical records received in December 2002. 

Consideration has been given to assigning a higher disability rating.  However, the evidence does not suggest that more than 40 percent of the entire body or more than 40 percent of the exposed areas has been affected by the service-connected skin disability at any point during the appeal period.  Moreover, while the evidence indicates that the Veteran has treated the skin condition with the use of topical corticosteroid for longer than 6 weeks, he has not been prescribed "systemic therapy" or other immunosuppressive drugs; nor has he reported the use of such therapy.  As such, the evidence is against the grant of a 60 percent rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

In addition, consideration has been given to assigning staged ratings; however, at no time during the period in question has the disability approximated the criteria for a rating in excess of 30 percent.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In sum, resolving all doubt in the Veteran's favor, the Board finds the disability picture imposed by the Veteran's skin disability most nearly approximates the criteria contemplated by the 30 percent rating.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2013).

Additional Considerations

The possibility of assignment of an extraschedular evaluation has been considered with respect to all manifestations and stages.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The effects of the Veteran's skin disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Id.

The Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the record does not suggest, and the Veteran does not allege, that his service connected disabilities rendered him unemployable.  As such, Rice is inapplicable.


ORDER

A disability rating of 30 percent for atopic eczema is granted for the entire period of the appeal.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


